 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
      KEITH MILES,                                   Case No. 1:18-cv-01211-SKO (PC)
10
                         Plaintiff,                  ORDER CLOSING THE CASE DUE TO
11                                                   VOLUNTARY DISMISSAL WITHOUT
             v.                                      PREJUDICE
12
      KERNAN, et al.,                                (Doc. 12)
13
                         Defendants.
14

15

16          Plaintiff, Keith Miles, a state prisoner proceeding pro se and in forma pauperis, filed this
17   civil rights action pursuant to 42 U.S.C. § 1983. On July 12, 2019, Plaintiff filed a notice of
18   voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(i). (Doc. 12.)
19          In Wilson v. City of San Jose, the Ninth Circuit explained:
20            Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily dismiss his
              action prior to service by the defendant of an answer or a motion for summary
21            judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (citing
22            Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534 (9th
              Cir. 1987)). A plaintiff may dismiss his action so long as the plaintiff files a
23            notice of dismissal prior to the defendant's service of an answer or motion for
              summary judgment. The dismissal is effective on filing and no court order is
24            required. Id. The plaintiff may dismiss some or all of the defendants, or some
              or all of his claims, through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987
25
              F.2d 608, 609-10 (9th Cir. 1993). The filing of a notice of voluntary dismissal
26            with the court automatically terminates the action as to the defendants who are
              the subjects of the notice. Concha, 62 F.2d at 1506. Unless otherwise stated,
27            the dismissal is ordinarily without prejudice to the plaintiff's right to
              commence another action for the same cause against the same defendants. Id.
28

                                                      1
 1             (citing McKenzie v. Davenport-Harris Funeral Home, 834 F.2d 930, 934-35
               (9th Cir. 1987)). Such a dismissal leaves the parties as though no action had
 2             been brought. Id.
 3
     Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
 4
              Neither answers to Plaintiff’s Complaint, nor motions for summary judgment have been
 5
     filed in this case, and it appears that no such answers or summary judgment motions have been
 6
     served. Because Plaintiff has exercised his right to voluntarily dismiss the complaint under Rule
 7
     41(a)(1), this case has terminated. See Wilson, 111 F.3d at 692.
 8            Therefore, the Clerk is ordered to close this case in light of Plaintiff's request for dismissal
 9   without prejudice pursuant to Rule 41(a)(1)(i).
10

11   IT IS SO ORDERED.
12

13
     Dated:     July 15, 2019                                        /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
